Citation Nr: 1744929	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for an esophageal disorder.

3.  Entitlement to service connection for colon polyps.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a thyroid disorder.

7.  Entitlement to service connection for osteopenia.

8.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and memory loss.

9.  Entitlement to service connection for a pulmonary/respiratory disorder.

10.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1976 in the United States Air Force. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In June 2012, March 2015, and June 2016, the Board remanded these issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for hypertension and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bladder cancer did not manifest during active service and has not been shown to be causally related to his active service.

2.  The Veteran's esophageal disorder did not manifest during active service and has not been shown to be causally related to his active service.

3.  The Veteran's colon polyps did not manifest during active service and has not been shown to be causally related to his active service.

4.  The Veteran's cervical spine disorder did not manifest during active service; arthritis did not manifest within one year of separation of service; and a cervical spine disorder has not been shown to be causally related to his active service.

5.  The Veteran's thyroid disorder did not manifest during active service and has not been shown to be causally related to his active service.

6.  The Veteran's osteopenia did not manifest during active service and has not been shown to be causally related to his active service.

7.  The Veteran's pulmonary/respiratory disorder did not manifest during active service and has not been shown to be causally related to his active service.

8.  The Veteran's obstructive sleep apnea did not manifest during active service and has not been shown to be causally related to his active service.



CONCLUSIONS OF LAW


1.  The criteria for service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for an esophageal disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for colon polyps have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a thyroid disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for osteopenia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for service connection for a pulmonary/respiratory disorder bladder cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis (i.e., cervical spondylosis) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this case, the Veteran served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicide agents.  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e) if manifested to a compensable degree within the requisite time period.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (providing that when a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.

In this case, the Veteran asserts that the claimed disabilities were incurred in or are casually related to his military service, including exposure to herbicide agents during his service in Vietnam.

The Veteran has established the first element of service connection.  The record reflects that he has the following current disabilities:  papillary urothelial transitional cell carcinoma (diagnosed in January 2003); gastroesophageal reflux disease (GERD) and Barratt's esophagitis (diagnosed in February 2006); colon polyps (diagnosed in April 1997); cervical spondylosis, degenerative disc disease, and compression fracture (diagnosed in 2005); osteopenia (diagnosed by a September 2008 private bone density study); hypothyroidism status post hemithyroidectomy (diagnosed in August 2007); chronic obstructive pulmonary disease (COPD) (diagnosed in August 2006); and sleep apnea (diagnosed in February 2006).  See October 2016 VA examinations.

At issue is whether the above disabilities are related to an injury, disease, or event that occurred during service, including exposure to herbicide agents.  In this regard there is conflicting evidence.  

The evidence in favor of the Veteran's claims primarily consists of the private medical opinions by K.H., a physician's assistant.  In August 2008 and May 2011, K.H. provided the following opinion:

[The Veteran] has a constellation of health problems that cumulatively are rare in one individual's lifetime - bladder cancer, goiter with folicular [sic] thyroid nodule, apnea/ interstitial lung disease, degenerative disc disease/ osteopenia requiring surgical intervention, and atherosclerotic heart disease.  

In my estimation it is not inconceiveable [sic] that exposure to toxic substances during his military service have a fifty percent or greater contribution as a causative/aggravating factor to his his [sic] medical conditions.

The evidence against the Veteran's claims consists primarily of the service treatment records, the length of time between separation from service and documentation of the claimed disability, and the October 2016 VA examiner's medical opinions.

The Veteran's service treatment records are negative for any of the claimed conditions.  At his April 1975 separation examination, the clinical evaluation was noted as normal except for a birthmark on his right leg.  At separation, he denied having or having had any medical problems except for mumps, measles, and chickenpox during childhood, and ear trouble in 1974, which was treated by cleaning.

Furthermore, as noted above, the claimed disabilities were not diagnosed until many years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that the Board may weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Finally, the October 2016 VA examiner opined that the above disabilities were less likely than not incurred in or caused by service.  The examiner considered and addressed the relevant medical evidence of record.  He noted that the Veteran's service treatment records did not show any thyroid problems, colon polyps, esophageal problems, bladder cancer, cervical spine disorder, osteopenia, COPD, or sleep apnea during service, that these conditions were not diagnosed until many years after service, and that they were not known to be associated with Agent Orange.  The examiner noted that the service treatment records showed treatment of left lower lobe pneumonia, but that it resolved with treatment.  Furthermore, he noted that the Veteran's cough and upper respiratory infection during service were transient in nature.  The examiner also noted that the Veteran was a long-term smoker, that all of the clinical notes supported a diagnosis of COPD, and that there was no real evidence that he had interstitial lung disease or linear lung disease.

The examiner also addressed the private medical opinion by K.H.:

The "private medical statement" in question here is a very brief letter from PA-C [K.H.] of the Skyline Clinic in South Ogden, Utah.  He is not a physician, [and], to my knowledge, [has] no special qualifications in epidemiology ... I am a full-time board-certified physician with over 12 years' [sic] experience in disability medicine, employed by the VA to do C&P examinations.  It is part of my job to supervise PAs, and assist them in their medical determinations.  [K.H.'s] assertions that this Veteran's conditions are rare are not accurate in all cases.  [The Veteran] is an obese, 68 year old former heavy smoker, and as such is at greatly increased risk for some of the illnesses that he now suffers from.  Bladder cancer and goiter with follicular thyroid nodule are unusual but not really "rare" in this population.  [The Veteran] does not have interstitial lung disease, he has COPD, which is actually common in former heavy smokers.  Degenerative disc disease is common in obese elderly men, particularly smokers, as is obstructive sleep apnea, and osteopenia is not uncommon also.  Atherosclerotic heart disease is nearly universal in this patient population though his case is rather severe.  Also, it is a stretch to go from "not inconceivable" to "more likely than not."

After a thorough review of the claims file, the Board finds that the most probative evidence weighs against the claim.  K.H.'s opinion that it is "not inconceivable" that the Veteran's disabilities were caused by exposure to toxic substances during service is too vague and equivocal to be probative.  In addition, the opinion lacks rationale.  K.H. provides no support for his supposition that the Veteran's constellation of health problems is rare or an explanation as to why this would necessarily lead to the conclusion that his health problems are related to military service.  On the other hand, the October 2016 VA examiner reviewed and cited the Veteran's relevant medical history and provided a conclusive opinion with detailed rationale.  The VA examiner also has additional training and expertise as a physician.  For these reasons, the Board finds the VA examiner's opinions more probative.  

The Board has also considered the lay evidence of record, including the Veteran's wife's statement that she observed that the Veteran had breathing problems at night and would stop breathing in his sleep.  See August 2008 statement.  The Veteran and his wife are competent to describe what they have personally observed or experienced; however, the ultimate etiology questions in this case are related to internal medical processes which extend beyond an immediately observable cause-and-effect relationship and are beyond the competence of lay witnesses.  Indeed, diagnostic testing was required prior to the Veteran's diagnosis of sleep apnea.  In any event, the Board finds that the specific, reasoned opinions of the October 2016 VA examiner are of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to form his opinions, and he provided rationale for the conclusions reached.

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to these claims does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claims for service connection for bladder cancer, an esophageal disorder, colon polyps, a cervical spine disorder, a thyroid disorder, osteopenia, a pulmonary/respiratory disorder, and obstructive sleep apnea must be denied.


ORDER

Service connection for bladder cancer is denied.

Service connection for an esophageal disorder is denied.

Service connection for colon polyps is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a thyroid disorder is denied.

Service connection for osteopenia is denied.

Service connection for a pulmonary/respiratory disorder is denied.

Service connection for obstructive sleep apnea is denied.


REMAND

An additional VA medical opinion is needed in connection with the Veteran's claim for service connection for hypertension.  In October 2016, a VA examiner opined that the Veteran's hypertension was less likely than not related to herbicide exposure during his service in Vietnam.  The VA examiner noted that hypertension is not one of the listed diseases presumed to be associated with herbicide exposure.  

Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303 (d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  In that regard, the National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange:  Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Thus, an additional VA medical opinion is needed to address the foregoing.

An additional VA medical opinion is also needed in connection with the Veteran's claim of service connection for a psychiatric disorder.  In October 2016, a VA examiner opined that the Veteran did not meet the diagnostic criteria for any mental disorder under the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  The regulations were recently revised to incorporate the DSM-V rather than the DSM-IV.  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV should be applied rather than the DSM-V.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records.

2.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the October 2016 VA examination for hypertension for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  The examiner must address the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), which concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

3.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the October 2016 VA examination for a psychiatric disorder for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

The examiner should identify any psychiatric disorders for which the Veteran meets the diagnostic criteria under the DSM-IV.  The examiner should also address any prior diagnoses of record, including memory loss, PTSD, depression, and anxiety, and indicate whether the Veteran met the diagnostic criteria for the disorder during the appeal period (since August 2008).  

For each psychiatric disorder identified, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including service in Vietnam and/or exposure to herbicides in service, or psychoses manifested within the first year after separation from military service.  

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case (SSOC).  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


